[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this matter, the plaintiff seeks to recover from the defendant the sum of $7,400.00, representing three separate loans CT Page 3901 he made to her during November and December of 1989.
Each party tells a totally different story so the court must assess their credibility and examine the evidence to find support for their testimony.
The plaintiff's explanation is supported by bank records while the defendant relies on her own testimony and as to one transaction, the testimony of her father. The court finds it significant that the defendant could not recall the specific use to which she put the alleged advance of $2,400.00. Nor did she offer evidence as to her financial condition during the period in question, merely asserting she had her own money.
The court will give the defendant the benefit of the doubt on the repayment of $2,400.00. However, the plaintiff has sustained the burden of proof as to the remaining two alleged advances.
Judgment may enter for the plaintiff to recover of the defendant the sum of $5,000.00 plus taxable costs. Said total sum is to be paid at the rate of $25.00 per week, commencing 30 days after the date of this judgment.
ANTHONY V. DeMAYO, JUDGE